      Case 2:17-cv-02179-KJM-AC Document 22 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GARY G. HAMPTON, JR.,                               No. 2:17-cv-2179 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    YUBA COUNTY JAIL, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 9, 2020, the magistrate judge issued findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 18. Plaintiff has filed

23   objections to the findings and recommendations. ECF No. 19.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                          1
     Case 2:17-cv-02179-KJM-AC Document 22 Filed 04/20/20 Page 2 of 2

 1            Accordingly, IT IS HEREBY ORDERED that:
 2            1. The findings and recommendations issued March 9, 2020, (ECF No. 18) are
 3   ADOPTED in full, and
 4            2. This action is DISMISSED for failure to prosecute and for failure to obey a court
 5   order.
 6   DATED: April 17, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
